ON PETITION FOR REHEARING
BOARDMAN, Judge.
Appellee petitioned for rehearing on the ground that Turner v. State, Fla.App.2nd 1973, 283 So.2d 157, was not applicable, and indicated several dissimilarities between Turner and the instant case. The appellee failed to note the key similarity between the two cases:
The central and basic question presented is whether there was competent evidence before the trial court to justify and warrant its finding that the appellant, by his acts, words, and/or deeds, was guilty of direct criminal contempt.
(Turner v. State, supra, p. 159).
Petition denied.
MANN, C. J., and SCHWARTZ, ALAN R., Associate Judge, concur.